Citation Nr: 0948214	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-11 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
hiatal hernia with gastroesophageal reflux disease (GERD), 
currently evaluated as 10 percent disabling prior to July 20, 
2009, and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The Veteran had active service from April 1946 to May 1952, 
and from January 1953 to January 1970.  

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 2005 rating action that denied 
a claim for a compensable rating for GERD.  The RO 
subsequently increased the Veteran's evaluation to 10 
percent, and to 30 percent, with an effective date of July 
20, 2009.  Since these increases did not constitute a full 
grant of the benefits sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  In April 2009, the Board remanded the claim for 
additional development.  

In March 2009, the Veteran testified at a Board hearing 
conducted by the undersigned Veterans Law Judge (VLJ) at the 
RO.  

In the Board's April 2009 Remand, it noted that at the March 
2009 Board hearing, the Veteran's representative raised the 
issues of service connection for stricture of the esophagus 
and for peptic ulcer disease with anemia.  The Board further 
noted that these issues had not been adjudicated by the RO, 
and were not properly before the Board for appellate 
consideration at the time.  They were referred to the RO for 
appropriate action.  As it does not appear that any action 
has been taken on these issues, they are again referred to 
the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Prior to July 20, 2009, the Veteran's service-connected 
hiatal hernia with GERD is shown to be productive of 
complaints that he "felt like" regurgitating, and that he 
had dysphagia, and reflux, but is not shown to have been 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

2.  As of July 20, 2009, the Veteran's service-connected 
hiatal hernia with GERD is shown to be productive of 
complaints that include acid reflux symptoms, frequent 
dysphagia, esophageal distress several times a week, 
occasional substernal pain, heartburn several times per day, 
and heartburn several times per day; but is not shown to have 
been manifested by symptoms of pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  


CONCLUSIONS OF LAW

1.  Prior to July 20, 2009, the criteria for a rating in 
excess of 10 percent for service-connected hiatal hernia with 
GERD are not shown to have been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.114, Diagnostic Code 7346 (2009).  

2.  As of July 20, 2009, the criteria for a rating in excess 
of 30 percent for service-connected hiatal hernia with GERD 
are not shown to have been met.  38 U.S.C.A. § 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.114, Diagnostic Code 7346 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that he is entitled to an increased 
rating for service-connected hiatal hernia with 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling prior to July 20, 2009, and as 30 
percent disabling thereafter.   At his hearing, held in March 
2009, he testified that he eats a bland diet, and that he has 
an upset stomach, burning in his throat, stomach pains, loose 
stools, constipation, excessive gas, dumping syndrome, night 
sweats and chills, and occasional gastrointestinal pain.  He 
testified that his weight has been "fairly constant" over 
the last few years.  He further testified that he has right 
shoulder pain, that he has not had anemia, and that he 
retired about five years before, for reasons other than 
health concerns.  

In August 1972, the RO granted service connection for hiatal 
hernia, evaluated as noncompensable (0 percent disabling).  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002 & Sup. 2007).  

In August 2003, the Veteran filed his claim for a compensable 
rating.  In March 2005, the RO denied the claim.  The Veteran 
has appealed.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran's disability has been evaluated under Diagnostic 
Code 7346.  

38 C.F.R. § 4.114 provides that ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation. 

Furthermore, there is no specific diagnostic code for reflux 
esophagitis, and it is normally rated under DC 7346 for 
hiatal hernias.  Id.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7346 (hiatal 
hernia), a 30 percent evaluation is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

As these criteria are conjunctive, all of the listed symptoms 
must be shown.  See e.g., Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  

By way of history, the Veteran's service treatment reports 
show that he was hospitalized for a stomach ulcer in 1962, 
with subsequent treatment for gastrointestinal symptoms.  As 
for the post-service medical evidence, private treatment 
reports dated in 2002 noted complaints of dyspepsia, with 
impressions of rule out gastritis, upper GI 
(gastrointestinal) neoplasm, and "less likely, lower GI 
tract pathology."  A May 2002 private UGI (upper 
gastrointestinal) study notes a normal stomach, with no 
evidence of peptic ulcer disease, and a "small intermittent 
sliding hiatal hernia, trace gastroesophageal reflux."  See 
38 C.F.R. § 4.1 (2009).  

The Board first notes that the evidence does not indicate 
that the Veteran's weight has undergone a significant loss 
over the entire appeal period, and that the criteria for the 
definition of weight loss are inapplicable.  See e.g., VA 
progress notes; March 2004 and December 2007 examination 
reports (in which the Veteran stated that he had not lost 
weight); July 2009 VA examination report (no sign of 
significant weight loss).  

Also for the entire appeal period, the Board has considered 
other potentially applicable digestive system diagnostic 
codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
However, the evidence is insufficient to show a fistula or a 
malignancy.  See 38 C.F.R. § 4.114, Diagnostic Codes 7330, 
7343 (2008).  In addition, there is insufficient evidence to 
warrant the application of diagnostic codes for the 
following: injuries of the mouth or lips, loss of tongue, 
stricture, spasm, or diverticulum of the esophagus, adhesions 
of the peritoneum, gastric, duodenal, or marginal ulcers, 
hypertrophic gastritis, postgastrectomy syndromes, injury or 
stenosis of the stomach, injury or cirrhosis of the liver, 
cholecystitis, cholelithiasis, cholangitis, irritable bowel 
syndrome, amebiasis, dysentery, ulcerative colitis, 
distomiasis, enteritis, enterocolitis, diverticulitis, 
resection of the small or large intestine, peritonitis, 
impairment of sphincter control, stricture of the rectum and 
anus, prolapse of the rectum, ano fistula, hemorrhoids, 
visceroptosis, pruritis ani, inguinal, ventral, or femoral 
hernia, benign neoplasms, liver disease, pancreatitis, 
vagotomy, liver transplant, or hepatitis.  See 38 C.F.R. § 
4.114, Diagnostic Codes 7200-05, 7301, 7304-06, 7307-7310, 
7311, 7312, 7314, 7316, 7316, 7317, 7319, 7321-29, 7331-40, 
7342, 7344, 7345, 7347, 7348, 7351, 7354 (2009).  

A.  Prior to July 20, 2009

The relevant medical evidence consists of VA and non-VA 
reports, dated between August 2002 and prior to July 20, 
2009.  See 38 C.F.R. § 3.400(o)(2).  

Overall, VA progress notes contain notations of PUD (peptic 
ulcer disease), gastritis, hiatal hernia, and GERD, and show 
that these disorders were repeatedly characterized as 
"stable."  

A January 2003 private pathology report contains a diagnosis 
noting "mildly active chronic antral gastritis without 
intestinal metaplasia, helicobacter pylori identified."    

A VA examination report, dated in March 2004, shows that the 
Veteran reported a history of intermittent reflux since 
separation from service, as well as an ongoing hiatal hernia.  
He denied any weight gain, or weight loss.  On examination, 
there was minimal epigastric tenderness on deep palpation, 
with no CVA (costovertebral angle) tenderness, and no 
tenderness in the left upper quadrant, or the right quadrant.  
Bowel sounds were normal, and no hepatosplenomegaly was 
noted.  The report notes an "uncertain" history of H 
pylori, and that there was no history of varices or lower GI 
bleeding.  The diagnoses noted a hiatal hernia, and a history 
of acid peptic disease in 1950.  The examiner noted that the 
Veteran's reflux symptoms were only intermittent, and that 
they did not significantly affect his sleeping patterns or 
his patterns of daily living.  

A letter from Z.C., M.D., dated in January 2005, states that 
the Veteran has had lower GI bleeding, and that in March 
2003, he had severe anemia and guaiac positive stools.  It 
was further stated that the Veteran had dysphagia and 
dyspepsia, as well as occasional episodes of chest pressure.  

A VA examination report, dated in December 2007, shows that 
the Veteran complained of worsening symptoms.  He said that 
he had decreased the amount of food he ate, because every 
time he eats, he "feels like regurgitating back up."  He 
denied any loss of weight, and indicated that he did not 
avoid any foods.  He stated that he had not changed his 
medications for many years and that he had not seen a 
gastroenterologist for his stomach problems.  He denied 
nausea, vomiting, abdominal pain, and bleeding per rectum.  
His course since onset was characterized as "stable."  It 
was noted that there was no history of hospitalization or 
surgery, no history of surgical hernia repair, and that a 
hernia was not present.  It was further noted that the 
Veteran was not employed, although he was working part-time 
(apparently the Veteran was working at a post-retirement 
job).  The report states that the Veteran was taking 
Ranitidine, 150 milligrams (mg.) BID (twice daily), and that 
there were no side effects.  The diagnosis was hiatal hernia, 
with no effects on usual daily activities.  The Board 
parenthetically notes that in its April 2009 Remand, this 
examination was determined to be insufficient, as an actual 
examination was not performed.  

The Board finds that prior to July 20, 2009, a rating in 
excess of 10 percent is not warranted.  The evidence shows 
that the Veteran has complained of such symptoms as he "felt 
like" regurgitating, dysphagia, and reflux.  VA progress 
notes repeatedly characterized his conditions as "stable."  
A January 2003 private pathology report noted "mildly 
active" chronic antral gastritis.  There is no evidence of 
melena, or hematemesis.  The March 2004 VA examination report 
notes intermittent reflux symptoms, and that they did not 
significantly affect his sleeping patterns or his patterns of 
daily living.  The January 2005 letter from Z.C., M.D., notes 
a history of lower GI bleeding, with severe anemia and guaiac 
positive stools in March 2003, and that the Veteran has 
dysphagia and dyspepsia as well as occasional episodes of 
chest pressure.  The December 2007 VA examination report 
shows that the Veteran denied nausea, vomiting, abdominal 
pain, and bleeding per rectum.  His course since onset was 
described as "stable."  It was noted that he was taking 
Ranitidine, and that there were no side effects.  Although 
the report notes a hiatal hernia, this is presumably "by 
history," as the report indicates that no hernia was 
actually present.  The report further states that there were 
no effects on usual daily activities.  There is no evidence 
of pyrosis.  In addition, although the Veteran reported that 
he "Felt like" regurgitating, actual regurgitation symptoms 
are not shown.  

Finally, although the evidence shows a number of treatments 
for complaints of shoulder pain, there is no competent 
evidence associating these symptoms with the disability in 
issue.  In fact, these symptoms are only shown to have been 
associated with a diagnosis of bilateral shoulder bursitis.  
See e.g., July 2008 VA X-ray report (noting degenerative 
changes at the a.c. (acromioclavicular) joints); September 
2008 VA progress note.  

Based on the foregoing, the Board finds that the evidence is 
insufficient to show that the Veteran's disability is 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Melson.  Accordingly, the 
Board finds that, prior to July 20, 2009, the criteria for a 
rating in excess of 10 percent under DC 7346 have not been 
met, and that the claim must be denied.  

B.  As of July 20, 2009

Under DC 7356, a 60 percent rating is warranted when there 
are symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

The only medical evidence dated during the time period in 
issue is a VA examination report, dated in July 2009, which 
indicates that the examination was performed on July 20, 
2009.  This report shows that the Veteran reported a history 
of epigastric distress in early 2003, with  continued acid 
reflux symptoms and use of Axid twice a day, switched to 
Ranitidine beginning in 2007.  Colonoscopies in 2000 and 2008 
were noted to have both been within normal limits.  He 
reported currently having daily symptoms.  The report notes 
the following: a "stable" course since onset; use of 
Ranitidine 150 mg. twice per day; no history of 
hospitalization or surgery involving the esophagus, there is 
no history of nausea or vomiting, the Veteran has frequent 
dysphagia, esophageal distress several times a week, 
occasional substernal pain, heartburn several times per day, 
and heartburn several times per day; there is no history of 
regurgitation, hematemesis, or melena, and no history of 
esophageal dilation.  On examination, overall health was 
fair.  There were no signs of anemia, and no signs of 
significant weight loss or malnutrition.  An accompanying 
abdominal ultrasound report does not note any relevant 
symptoms.  The diagnoses were GERD and hiatal hernia, with no 
effects on usual daily activities, with the exception of 
moderate effects on feeding.  The severity of his symptoms 
was characterized as "moderate."  

The Board finds that as of July 20, 2009, a rating in excess 
of 30 percent is not warranted.  The VA examination report 
shows that the Veteran complained of acid reflux symptoms, 
frequent dysphagia, esophageal distress several times a week, 
occasional substernal pain, and heartburn several times per 
day.  The Veteran's overall health was characterized as fair.  
The report states that there were no signs of anemia, no 
signs of significant weight loss or malnutrition, and that 
his symptoms had no effects on his usual daily activities, 
with the exception of moderate effects on feeding.  The 
severity of his symptoms was characterized as "moderate."  

In summary, there is a distant history of anemia (per Dr. 
Z.C.'s report, in 2003), but no current evidence to show that 
the Veteran's disorder is productive of vomiting, material 
weight loss, and hematemesis or melena, nor is the evidence 
sufficient to show that he has other symptom combinations 
productive of severe impairment of health.  Accordingly, the 
Board finds that as of July 20, 2009, the criteria for a 
rating in excess of 30 percent under DC 7346 have not been 
met, and that the claim must be denied.  

C.  Conclusion

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the Veteran is not entitled to 
additional increased compensation at any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the Veteran had a worsening of 
the disability in issue, such that an increased evaluation is 
warranted.  

For the entire appeal period, as the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in February 2005.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (see also 
October 2009 supplemental statement of the case).    

The RO has provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded 
examinations.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


